THIRD AMENDMENT TO THE

THE TAUBMAN REALTY GROUP LIMITED PARTNERSHIP 1992 INCENTIVE OPTION PLAN

 

(As Amended and Restated Effective as of September 30, 1997)

 

WHEREAS, THE TAUBMAN REALTY GROUP LIMITED PARTNERSHIP (the “Company”) has
adopted and maintains The Taubman Realty Group Limited Partnership 1992
Incentive Option Plan, as most recently amended and restated effective as of
September 30, 1997, and as thereafter amended from time to time (the “Plan”);
and

WHEREAS, pursuant to Section 8.1 of the Plan, the Compensation Committee of the
Board of Directors of Taubman Centers, Inc. (the “Compensation Committee”) has
the authority to amend the Plan; and

WHEREAS, the Compensation Committee desires to amend the Plan to allow the
Compensation Committee, in its discretion: (1) to determine the vesting and
exercise schedule of each Incentive Option under the Plan and (2) to extend the
exercise period of an Incentive Option following an employee’s termination of
employment.

NOW, THEREFORE, the Plan is hereby amended, effective as of March 1, 2005, as
follows:

1.          The introductory paragraph of Section 7.3 of the Plan is hereby
amended to read as follows:

“7.3      Conditions for Exercise (Vesting). Except as otherwise provided in
this Section 7.3 or in case of the death, Disability or Retirement of an
Optionee while an Employee, and subject to the provisions of Sections 7.6, 8.3,
and 8.4, the Compensation Committee shall determine, in its discretion, at the
Date of Grant the time at which an Incentive Option becomes exercisable (i.e.
“vests”), which such time shall be included as one of the terms of the Option
Agreement.”

2.

Subsection 7.3(a) of the Plan is hereby amended to read as follows:

“(a)       Subject to paragraph (d) of this Section 7.3, each Incentive Option
granted under the Plan prior to March 1, 2005 (other than a Special Incentive
Option) shall become exercisable:  (i) on the third (3rd) anniversary date of
the Date of Grant of such Incentive Option, to the extent of one-third (1/3) of
the Units of Partnership Interest made subject to such Incentive Option; (ii) on
the fourth (4th) anniversary date of the Date of Grant of such Incentive Option,
to the extent of an additional one-third (1/3) of the Units of Partnership
Interest made subject to such Incentive Option; and (iii) on the fifth (5th)
anniversary date of the Date of Grant, to the extent of all of the Units of
Partnership Interest made subject to such Incentive Option.”

3.

Section 7.7 of the Plan is hereby amended to read as follows:

“7.7      Termination of Employment (Except by Death, Disability, or Retirement)
Before Vesting. If an Optionee ceases to be an Employee for any reason other
than death, Disability, or Retirement of the Optionee before the Incentive
Option fully vests

 


--------------------------------------------------------------------------------



 

under the Plan, such Optionee’s right to exercise the unvested portion(s) of
such Incentive Option shall be forfeited immediately and permanently.”

4.

Section 7.8 of the Plan is hereby amended to read as follows:

“7.8      Termination of Employment (Except by Death, Disability, or Retirement)
After Vesting. If an Optionee ceases to be an Employee for any reason other than
death, Disability or Retirement of an Optionee while an Employee, such Optionee
shall have the right, subject to the restrictions of Sections 7.5, 7.17,
and 7.18 hereof, to exercise such Incentive Option under the Plan, in full or in
part, at any time within ninety (90) Days after his cessation of employment, or
such other period determined by the Compensation Committee in its discretion,
but only to the extent that, on the date of such cessation of employment, such
Optionee’s right to exercise such Incentive Option, or part thereof, had vested
pursuant to the terms of Section 7.3 hereof and the applicable Option Agreement
and had not previously been exercised.”

5.

The following is hereby added at the end of Section 7.16 of the Plan:

“, provided that such surrender terms may not provide for any deferral of
compensation.”

6.          Except as expressly set forth herein, the terms and provisions of
the Plan shall continue unmodified and are hereby confirmed and ratified.

7.          This Third Amendment shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns.

8.          This Third Amendment shall be governed by and construed in
accordance with the laws of the State of Michigan.

IN WITNESS WHEREOF, the undersigned has executed this Third Amendment as of the
date written below.

 

TAUBMAN REALTY GROUP,

 

a Delaware limited partnership

 

By:

Taubman Centers, Inc.

 

Its:

Managing General Partner

 

By:

/s/ Esther R. Blum

 

Esther R. Blum

 

 

Its: Senior Vice President, Controller,

 

and Chief Accounting Officer

 

 

Date:

March 4, 2005

 

 

2

 

 

 